Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on January 11, 2022.

	
	 
Status of Claims

Claims 1, 4, 6, 8, 10,11, 14, 16, 18 and 20 have been amended.
Claims 2, 5, 9, 12,  15,  and 19 are cancelled.
Claims 1, 3, 4, 6-8, 10-14, 16-18 and 20 are currently pending and have been examined. 



Priority
Examiner acknowledges the foreign translation submitted on August 19, 2020.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim states “transmitting the past transaction data from the server to the mobile terminal in response to a request including the first member code from the mobile terminal.” Examiner is unable to find support for this claim. The specification discloses that this information is coming from the Point of Sale device and Examiner has found a reference to teach this. Claims 3, 4, 6-8, 10, 12-14, 16-18 and 20 depend from claims 1 and 11 and do not cure the deficiencies above. 
Claims 1 and 11 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim states “a plurality of member records each including a first member code issued by an electronic receipt  service provider, a second member code issued by a store,.” Examiner is unable to find support for this claim. The specification discloses that this information can be user name, address, and the like of a corresponding member. Examiner has found a reference to teach a customer identifier. Claims 3, 4, 6-8, 10, 12-14, 16-18 and 20 depend from claims 1 and 11 and do not cure the deficiencies above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 11-14, 16-18 and 20 are drawn to methods (i.e., a process) while claim(s) 1, 3, 4, 6-8, 10 are drawn to systems (i.e., a machine/manufacture). As such, claims 1, 3, 4, 6-8, 10-14, 16-18 and 20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 11) recites/describes the following steps:
a plurality of member records each including a first member code issued by an electronic receipt  service provider, a second member code issued by a store,  and a corresponding notification destination of a mobile terminal, electronic receipt data including past transaction data and associated with the first member code, and reward data indicating a reward content and a reward condition, 
upon determining that the user is a first member, enable the flag, 
upon determining that the user is not a first member, transmit another inquiry and determine whether the user is a second member, upon determining that the user is a second member, acquire the first member associated with the second member and enable flag, perform a registration operation
upon determining that the flag is not enabled, control the printer to output a paper receipt corresponding to the sales transaction upon determining that the flag is enabled, generate transaction data of the sales transaction including the input user code that is the first member code or the first member code acquired from  the server the second communication interface to transmit the generated transaction data, 
These steps, under its broadest reasonable interpretation, describe or set-forth providing rewards in conditions when transaction data satisfies a condition, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.


The claim(s) recite the additional elements/limitations of:
" a server”
“a first communication interface, 
“second communication interface”
 “a storage device 
“a server processor”
" point-of-sale (POS) terminal” 
“a register processor configured by a register program" 
 “a code scanner”
 “transaction sales support system (claim 11)
“mobile terminal “
“a memory” 
“electronic receipt service provider”
a one-bit electronic receipt flag
determine whether the reward condition is satisfied based on at least one of the received transaction data and the past transaction data identified by the search
and if the reward condition is satisfied based on at least one of the received transaction data and the past transaction data, control the first communication interface to transmit to the mobile terminal using the notification destination corresponding to the first member code, a push notification indicating the reward content corresponding to the satisfied reward condition and transaction information indicating a part of the transaction data that satisfies the reward condition. 

The requirement to execute the claimed steps/functions " a server” and “a first communication interface, and  “second communication interface” and “a storage device and “a server processor” and " point-of-sale (POS) terminal” and “a register processor configured by a register program" and “a code scanner” and “transaction sales support system” and “mobile terminal “ and “a memory” and a one-bit electronic receipt flag” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “and if the reward condition is satisfied based on at least one of the received transaction data and the past transaction data, control the first communication interface to transmit to the mobile terminal using the notification destination corresponding to the first member code, a push notification indicating the reward content corresponding to the satisfied reward condition and transaction information indicating a part of the transaction data that satisfies the reward condition” and “determine whether the reward condition is satisfied based on at least one of the received transaction data and the past transaction data identified by the search”  simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Determining if a reward condition has been met and determining whether to print a paper receipt is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 3, 4, 6-8, 10, 12 -14, 16-18 and 20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims3, 4, 6-8, 10, 12 -14, 16-18 and 20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions " a server” and “a first communication interface, and  “second communication interface” and “a storage device and “a server processor” and " point-of-sale (POS) terminal” and “a register processor configured by a register program" and “a code scanner” and “transaction sales support system” and “mobile terminal “ and “a memory” and a one-bit electronic receipt flag” is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of and if the reward condition is satisfied based on at least one of the received transaction data and the past transaction data, control the first communication interface to transmit to the mobile terminal using the notification destination corresponding to the first member code, a push notification indicating the reward content corresponding to the satisfied reward condition and transaction information indicating a part of the transaction data that satisfies the reward condition.”    serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of and if the reward condition is satisfied based on at least one of the received transaction data and the past transaction data, control the first communication interface to transmit to the mobile terminal using the notification destination corresponding to the first member code, a push notification indicating the reward content corresponding to the satisfied reward condition and transaction information indicating a part of the transaction data that satisfies the reward condition” and “determine whether the reward condition is satisfied based on at least one of the received transaction data and the past transaction data identified by the search”   simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, transmitting data  /messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Furthermore, storing and retrieving information in memory, is well understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 which note the well understood, routine, conventional nature of storing and retrieving information in memory.

Moreover, electronic recordkeeping is well understood, routine, and conventional is supported by, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); which note the well understood, routine, conventional nature of electronic recordkeeping.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of granting rewards after determining if a reward condition has been satisfied ([page 1][ Page 2][Background section] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).  See “granting rewards such as issuing coupons to customers who perform the transactions have widely been performed.”

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims3, 4, 6-8, 10, 12 -14, 16-18 and 20fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3, 4, 6-8, 10, 12 -14, 16-18 and 20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (2013/0204697) and Coppinger (2013/0046608).
	
Claim 1
Boal discloses a sales transaction support system comprising: 
	
a server processor [0100]configured to control the first communication interface to transmit the past transaction data to the mobile terminal in response to a request including the first member code from the mobile terminal [0062]; and a point-of-sale (POS) terminal installed in the store and including [0052]: a printer configured to print a receipt [0022], a second communication interface, a code scanner, and a register processor configured by a register program to: (Boal [0052]) See “Block 310 comprises receiving input specifying one or more items for purchase by a customer and, optionally, one or more payment mechanisms. For example, the input may be received by a cash register or other terminal at a checkout stand in a brick-and-mortar store, and/or a retail server, payment server, or other server to which such input has been relayed.”
upon receipt of an input of a user code via the code scanner , control the second communication interface to transmit to the server an inquiry (Boal [0022]),See “an interface configured to accept input indicating a customer identifier associated with the transaction is provided.”
determine whether the user code is a first member code issued by the electronic receipt service provider (Boal [0065][0066][0137]), Where the reference teaches that the retailer server can check the database server [cooperation member code] for a loyalty code or a coupon server [receipt member code] for a customer account identifier.  See also [0022] “According to one embodiment, an interface configured to accept input indicating a customer identifier associated with the transaction is provided. When input indicating a customer identifier has been received via the interface in association with the transaction, it is determined whether the customer identifier is associated with any known customer identity.” Where the member code is described by the reference to be a store loyalty card or credit card in [0007]. See [0022] “servers operated by other entities [electronic receipt service provider]… may assist in the determining and providing.”
upon determining that the user code is a first member code [provide member status information], 
upon determining that the user code is not a first member code, control the second communication interface to transmit to the server another inquiry and determine whether the user code is a second member code (Boal [0149][Figure 6; 616,618]), See at least “Upon receiving a negative response [not a first member code] per block 616, the merchant point-of-sale may optionally request the customer's cell phone or another identifier, at block 618.” Where Figure 6 shows the flow of requesting a first member code 618, when there is a negative response (wrong number) the flow cycles back to requesting another identifier [second member code].
upon determining that the user code is a second member code, acquire the first member code associated with the second member code from the server and [provide member code information] perform a registration operation in a sales transaction, and upon receipt of an instruction to complete the transaction, retrieve the [member code information] (Boal [0149][Figure 6; 614, 620]),   See at least “Upon receiving a negative response per block 616, the merchant point-of-sale may optionally request the customer's cell phone or another identifier [member code], at block 618… if the customer provides a number or identifier, then at block 621 the merchant point-of-sale may then securely send the number or identifier to the coordinating computer. The coordinating computer may then repeat block 614 with the new number or identifier.” While Figure 6 does not explicitly show that the user gets an electronic receipt when properly identified, paragraph [0022] teaches “When the customer identifier has been received and the customer identifier is associated with a known customer identity, an electronic receipt is provided via an electronic address associated with the known customer identity.”
upon determining that the [member code is unavailable], control the printer to output a paper receipt corresponding to the sales transaction (Boal [0022][0067][0137]) See “A printed receipt is provided when no customer identifier has been received, or when a provided customer identifier is not associated with any known customer identity [first or second member code].”
upon determining that the [member code is available] generate transaction data of the sales transaction including the input user code that is the first member code or the first member code acquired from the server and control the second communication interface to transmit to the electronic receipt server the2Application No. 16/002,741Docket No.: TAI/2264US Reply to Office Action of November 13, 2020 transaction data (Boal [0116]); See “The offer selection logic 816 is configured to select one or more coupon offers based on a positive recognition of the account identifying information and to signal the receipt forming logic 818 to form an electronic receipt that contains the offers, links to the offers, call-outs for the offers or other indications about how to obtain offers.” See also [0065]
upon receipt of the transaction data including the first member code from the POS terminal, store the received transaction data in the electronic receipt data associated with the first member code, and search the electronic receipt data for the past transaction data associated with the first member code, determine whether the reward condition is satisfied based on at least one of the received transaction data and the past transaction data identified by the search, (Boal [0032][0228][0251]) See [0032][0089] “Or, the customer provides an identifier, such a store loyalty card [first member code] or RFID tag, to the retailer so that a suitable electronic address to which to provide the electronic receipt may be located.” See at least “Block 1270 comprises identifying one or more offers responsive to the request, based on transaction data, from multiple retailers, that has been mapped to the matched user entity in the transaction data store.”  (Boal [0251][0245]) “receiving, from multiple retailers, transaction data comprising transaction logs from the retailers, each transaction log of the transaction data recording details of a different transaction at a corresponding one of the retailers… matching the request to a particular user entity of the user entities, based on context information in and/or associated with the request[received transaction data]; identifying one or more offers responsive to the request, based at least partially on identifying transaction data, from the multiple retailers [past transaction data], that is associated with the matched user entity in the transaction data store” See [0245] “Offer server 1380 compares data from offer data store 1385, transaction data store 1355, and user data store 1358 to match one or more offers to specific requests for offers. In an embodiment, when providing a customer with an offer, offer server 1380 bases the selection of the offer on transaction data from transactions by the customer at two or more different more different retailers 1310.[past transaction]”
if the reward condition is satisfied based on at least one of the received transaction data and the past transaction data, control the first communication interface to transmit., to the mobile terminal using the notification destination corresponding to the first member code, a push notification indicating the reward content corresponding to the satisfied reward condition and transaction information indicating a part of the transaction data that satisfies the reward condition (Boal [0048][0114][0232][0251]). See “identifying one or more offers [reward conditions satisfied] responsive to the request [received transaction data], based at least partially on identifying transaction data, from the multiple retailers, that is associated with the matched user entity in the transaction data store [past transaction data]; providing information describing the identified one or more offers in response to the request.” See [0048] “For example, a note next to one of the coupon offers may explain to the customer that the offer was selected for the customer because of an item purchased in a specific transaction.” See also “Block 1280 comprises causing the identified offer
( s) to be presented to a user. The offers are typically presented at a client device in an interface displayed by a web-based or mobile application.”
a first communication interface, a storage device storing: a plurality of member records each including at least one of a first member code issued by a first service provider and a second member code issued by a second service provider other than the first service provider and a corresponding notification destination (Boal (Fig. 5, 540 [0065]), Where the reference teaches that the retailer server can check the database server [corresponding member code] for a loyalty code or a coupon server [receipt member code] for a customer account identifier.  Where the first service provider is the retail server and the second service provider is the coupon providing server. See also [0022] “According to one embodiment, an interface configured to accept input indicating a customer identifier associated with the transaction is provided. When input indicating a customer identifier has been received via the interface in association with the transaction, it is determined whether the customer identifier is associated with any known customer identity.” Where the member code is described by the reference to be a store loyalty card or credit card in [0007] See [0128] for notification destination.
electronic receipt data including past transaction data and associated with said one of the first and second member codes, (Boal [0072][0097][Fig. 5, 540]) See “the electronic receipt is provided directly to a mobile device operated by the customer. In embodiments, the terminal may send the electronic receipt via a wireless link to an electronic address that is either already known to belong to the customer as a result of blocks 310-330” See [0045] “the mobile client may have notified the user that new offers are available prior to the user having launched the coupon client.” See [0097] “The website may be provided as a "digital locker" of receipts [electronic receipt data] for transactions in which any of the customer's identifiers [member codes] have been provided [past transaction data].”
reward data indicating a reward content and a reward condition (Boal [0040][Fig. 5, 110]).See at least “coupon information 151-154 may include additional information about the available coupon offers, such as a list of eligible products and store locations, expiration dates, discount amounts, and other terms [reward condition].
Boal teaches determining whether the customer identifier is associated with any known customer identity, but does not explicitly teach the use of electronic receipt flag that is enable or disabled. Coppinger teaches:
electronic flag (Coppinger [Figure 2, 225]0068]) Where the reference teaches setting an electronic flag if prior enrollment is detected. See also “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether the customer identifier is associated with any known customer identity, as taught by Boal, the method of using an electronic flag to recognize membership enrollment to because it is a more efficient process.


Claim 3 
Boal discloses the following limitations as shown:
wherein the notification is transmitted as an email (Boal [0024]). See at least “In an embodiment, provision of the coupon information comprises sending an email to the customer with a link to a website at which information for one or more coupon offers may be obtained.”

Claim 4 
Boal discloses the user is notified by email:
wherein the notification includes at least one of a date of the registration operation and the store at which the registration operation was performed (Boal [0036]) See at least “Electronic receipt 130 of email 100 is depicted in FIG. 1… Electronic receipt 130 comprises transaction details 135, such as a transaction number, a time or date of the transaction, a store location at which the transaction took place, an identifier for a terminal at which the transaction took place, the name of a sales representative that assisted in conducting the transaction, the name of the customer, and so forth.”
	
	
Claim 8 
Boal discloses:
wherein the server processor is further configured by the server program to, when the transaction data including the cooperation data is received via the first communication interface, store in a member record the user code as the second member code in association with the first member code included with the transaction data (Boal [0223]). See at least “Once the user entity that is associated with a transaction log is identified [first member code], a unique user entity identifier [second member code] is then mapped to the associated transaction log and/or a unique transaction identifier is mapped to the associated user entity.


Claim 10 
Boal discloses the following limitations as shown:
wherein the reward content can be used for a discount purchase at the store at which the registration operation was performed (Boal [0137][0155]) Where the reference teaches a coupon distributor account that is tied to a retailer’s loyalty account [first and second member codes] and the coupon distributor displays coupon offer(s) or other advertisement information related to the call-out.

Claim 11 
Boal discloses the following limitations as shown:
a  sub-system including: 
storing, in the server, a plurality of member records each including a first member code issued by an electronic receipt service provider; a second member code issued by a store and a corresponding notification destination of a mobile terminal;  (Boal (Fig. 5, 540 [0065]), Where the reference teaches that the retailer server can check the database server [corresponding member code] for a loyalty code or a coupon server [receipt member code] for a customer account identifier.  Where the first service provider is the retail server and the second service provider is the coupon providing server. See also [0022] “According to one embodiment, an interface configured to accept input indicating a customer identifier associated with the transaction is provided. When input indicating a customer identifier has been received via the interface in association with the transaction, it is determined whether the customer identifier is associated with any known customer identity.” Where the member code is described by the reference to be a store loyalty card or credit card in [0007] See [0128] for notification destination.
electronic receipt data including past transaction data and associated with the first member code (Boal [0072][0097][Fig. 5, 540]) See “the electronic receipt is provided directly to a mobile device operated by the customer. In embodiments, the terminal may send the electronic receipt via a wireless link to an electronic address that is either already known to belong to the customer as a result of blocks 310-330” See [0045] “the mobile client may have notified the user that new offers are available prior to the user having launched the coupon client.” See [0097] “The website may be provided as a "digital locker" of receipts [electronic receipt data] for transactions in which any of the customer's identifiers [member codes] have been provided [past transaction data].”
reward data indicating a reward content and a reward condition (Boal [0040][Fig. 5, 110]).See at least “coupon information 151-154 may include additional information about the available coupon offers, such as a list of eligible products and store locations, expiration dates, discount amounts, and other terms [reward condition].
transmitting the past transaction data from the server to the mobile terminal in response to a request including the first member code from the mobile terminal [0062]; 
upon receipt of an input of a user code via the code scanner, controlling the communication interface of the POS terminal to transmit to the server an inquiry (Boal [0022]),See “an interface configured to accept input indicating a customer identifier associated with the transaction is provided.”
determining whether the user code is a first member code issued by the electronic receipt service provider (Boal [0065]), Where the reference teaches that the retailer server can check the database server [cooperation member code] for a loyalty code or a coupon server [receipt member code] for a customer account identifier.  See also [0022] “According to one embodiment, an interface configured to accept input indicating a customer identifier associated with the transaction is provided. When input indicating a customer identifier has been received via the interface in association with the transaction, it is determined whether the customer identifier is associated with any known customer identity.” Where the member code is described by the reference to be a store loyalty card or credit card in [0007].
upon determining that the user code is not a first member code, controlling the communication interface of the POS terminal to transmit to the server another inquiry and determining whether the user code is a second member code (Boal [0149][Figure 6; 616,618]), See at least “Upon receiving a negative response [not a first member code] per block 616, the merchant point-of-sale may optionally request the customer's cell phone or another identifier, at block 618.” Where Figure 6 shows the flow of requesting a first member code 618, when there is a negative response (wrong number) the flow cycles back to requesting another identifier [second member code].
 upon determining that the user code is a second member code, acquiring the first member code associated with the second member code from the server, performing a registration operation in a sales transaction by the POS terminal, upon receipt of an instruction to complete the transaction by the POS terminal, retrieving the [information from the memory of the POS terminal to determine whether the [member code is available]  (Boal [0149][Figure 6; 614, 620][0171][0172]),   See at least “Upon receiving a negative response per block 616, the merchant point-of-sale may optionally request the customer's cell phone or another identifier [member code], at block 618… if the customer provides a number or identifier, then at block 621 the merchant point-of-sale may then securely send the number or identifier to the coordinating computer. The coordinating computer may then repeat block 614 with the new number or identifier.” While Figure 6 does not explicitly show that the user gets an electronic receipt when properly identified, paragraph [0022] teaches “When the customer identifier has been received and the customer identifier is associated with a known customer identity, an electronic receipt is provided via an electronic address associated with the known customer identity.” 
upon determining that the 6Application No. 16/002,741Docket No.: TAI/2264US Amendment dated January 11, 2022 Reply to Office Action of October 18, 2021 [member code is not available], outputting, by the printer of the POS terminal, a paper receipt corresponding to the sales transaction (Boal [0022][0067][0137]) See “A printed receipt is provided when no customer identifier has been received, or when a provided customer identifier is not associated with any known customer identity [first or second member code].”
upon determining that the [member code is available] is enabled, generating transaction data of the sales transaction including the input user code that is the first member code or the first  member code acquired from the server, and controlling the communication interface of the POS terminal to transmit the generated transaction data to the electronic receipt server (Boal [0116]); See “The offer selection logic 816 is configured to select one or more coupon offers based on a positive recognition of the account identifying information and to signal the receipt forming logic 818 to form an electronic receipt that contains the offers, links to the offers, call-outs for the offers or other indications about how to obtain offers.” See also [0065]
upon receipt of the transaction data including the member code from the POS terminal, searching the electronic receipt data for the past transaction data associated with the member code, determining whether the reward condition is satisfied based on at least one of the received transaction data and the past transaction data identified by the search (Boal [0032][0228][0251]) See [0032][0089] “Or, the customer provides an identifier, such a store loyalty card [first member code] or RFID tag, to the retailer so that a suitable electronic address to which to provide the electronic receipt may be located.” See at least “Block 1270 comprises identifying one or more offers responsive to the request, based on transaction data, from multiple retailers, that has been mapped to the matched user entity in the transaction data store.”(Boal [0251][0245]) “receiving, from multiple retailers, transaction data comprising transaction logs from the retailers, each transaction log of the transaction data recording details of a different transaction at a corresponding one of the retailers… matching the request to a particular user entity of the user entities, based on context information in and/or associated with the request[received transaction data]; identifying one or more offers responsive to the request, based at least partially on identifying transaction data, from the multiple retailers [past transaction data], that is associated with the matched user entity in the transaction data store” See [0245] “Offer server 1380 compares data from offer data store 1385, transaction data store 1355, and user data store 1358 to match one or more offers to specific requests for offers. In an embodiment, when providing a customer with an offer, offer server 1380 bases the selection of the offer on transaction data from transactions by the customer at two or more different more different retailers 1310.[past transaction]”
if the reward condition is satisfied based on at least one of the received transaction data and the past transaction data, transmitting, from the server to the notification destination corresponding to the member code included in the received transaction data, a notification of the reward content and transaction information indicating a part of the transaction data that satisfies the reward condition (Boal [0048][0114][0251]). See “identifying one or more offers [reward conditions satisfied] responsive to the request [received transaction data], based at least partially on identifying transaction data, from the multiple retailers, that is associated with the matched user entity in the transaction data store [past transaction data]; providing information describing the identified one or more offers in response to the request.” See [0048] “For example, a note next to one of the coupon offers may explain to the customer that the offer was selected for the customer because of an item purchased in a specific transaction.” See also “terminal 542 instead relies upon coupon server 510 to push [notification] coupon availability data for various account identifiers to retail server 540.
Boal teaches determining whether the customer identifier is associated with any known customer identity, but does not explicitly teach the use of electronic receipt flag. Coppinger teaches:
electronic flag (Coppinger [Figure 2, 225]0068]) Where the reference teaches setting an electronic flag if prior enrollment is detected. See also “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether the customer identifier is associated with any known customer identity, as taught by Boal, the method of using an electronic flag to recognize membership enrollment to because it is a more efficient process.

Claim 13 
Boal discloses the following limitations as shown:
wherein the notification is transmitted as an email (Boal [0024]). See at least “In an embodiment, provision of the coupon information comprises sending an email to the customer with a link to a website at which information for one or more coupon offers may be obtained.”





Claim 14 
Boal discloses the following limitations as shown:
wherein the notification includes at least one of a date of the registration operation and the store at which the registration operation was performed (Boal [0036]) See at least “Electronic receipt 130 of email 100 is depicted in FIG. 1… Electronic receipt 130 comprises transaction details 135, such as a transaction number, a time or date of the transaction, a store location at which the transaction took place, an identifier for a terminal at which the transaction took place, the name of a sales representative that assisted in conducting the transaction, the name of the customer, and so forth.”
Boal does not explicitly disclose the notification.  However, Boal teaches that the user is emailed an electronic receipt, which is a notification. 

Claim 18
Boal discloses the following limitations as shown:
when the server receives the transaction data including the cooperation data is, storing in a member record the second user code as the second member code in association with the first member code included with the transaction data (Boal [0223]). See at least “Once the user entity that is associated with a transaction log is identified [first member code], a unique user entity identifier [second member code] is then mapped to the associated transaction log and/or a unique transaction identifier is mapped to the associated user entity.

Claim 20 
Boal discloses the following limitations as shown:
wherein the reward content can be used for a discount purchase at the store at which the registration operation was performed (Boal [0137][0155][0171][0172]) Where the reference teaches a coupon distributor account that is tied to a retailer’s loyalty account [first and second member codes] and the coupon distributor displays coupon offer(s) or other advertisement information related to the call-out.
Examiner Note: Limitations in claims 11, 13, 14, 16-18 and 20 constitute conditional method steps. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” (See MPEP 2111.04, II) which states “For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Therefore, contingent steps found in claims 11, 13, 14, 16-18 and 20 that depend from conditional steps which are not required to be performed, do not have patentable weight. 
 

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boal (2013/0204697) in view of Foss Jr. (2005/0080724) and Coppinger (2013/0046608).

Claim 6 
Boal discloses the following limitations above, but does not explicitly teach receiving an input for a first member code when only the second member code has been provided. Foss Jr. teaches a method and apparatus for requesting and obtaining customer information at a point-of-sale terminal:
the POS terminal further includes a display, and
the register processor is further configured by the register program to: after said another inquiry is transmitted, upon determining that the user code is not second member code (Boal [Figure 7][0171]) Where the reference teaches that when the system determines that the user is not a client of the service, the user is sent a message 712. See also “where a provided customer identifier is determined not to be associated with a known customer identity. In an embodiment, the customer may be given an opportunity to establish a known customer identity…”
generate a screen to be displayed on the display and through which an input indicating whether to add a first member code can be made, and if the input indicating adding a first member code is made through the screen, control the code scanner to receive an input of a first member code, [provide member code information] (Foss Jr. [0014][0035][0038][0049]) Where the reference teaches a user receiving a message to correct missing or information needing to be updated.
Foss Jr. does not explicitly disclose if the user code does not correspond to any one of the first member codes 3Application No. 16/002,741Docket No.: TAI/2264US Reply to Office Action of November 13, 2020 but corresponds to one of the second member codes, generate a screen to be displayed on the display and through which an input indicating whether to add a first member code can be made, and if the input indicating adding a first member code is made through the screen, control the code scanner  to receive an input of a first member code, and add the input first member code and the user code to the transaction data to be transmitted to the server . However, Foss Jr. teaches that first information is obtained from the customer [0069] and if additional information is required [0019] the customer is prompted to provide additional information that is entered into the multi-functional terminal [0065]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the information obtained at a point of sale terminal would include member codes because the reference teaches that the multi-functional terminal can accept a variety of types of information that may be input, see [0049] “the customer either provides or is prompted to provide sufficient information to identify the customer. This sufficient information could include a variety of information such as the customer's name, address, portions of the address, personal identification code [member code], Zip code, customer code [member code] etc.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether a user has an identifier, as taught by Boal, the method of offering the user the opportunity to update missing information [such as an identifier], as taught by Foss Jr. to ensure that all user data is captured to send more targeted content.
Boal nor Foss Jr.  explicitly teach the use of electronic receipt flag. Coppinger teaches:
enable the receipt flag (Coppinger [Figure 2, 225]0068]) Where the reference teaches setting an electronic flag if prior enrollment is detected. See also “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether the customer identifier is associated with any known customer identity, as taught by Boal and Foss, the method of using an electronic flag, as taught by Coppinger,  to recognize membership enrollment to because it is a more efficient process.

	
Claim 7 
Boal discloses the following limitations above, but does not explicitly teach adding cooperation data to the transaction data to be transmitted to the server. Foss Jr. teaches updating customer information at a POS terminal:
wherein the register processor is further configured by the register program to, if the input indicating adding a first member code is made through the screen, add cooperation data to the transaction data to be transmitted to the server, the cooperation data instructing the server to store the user code as the second member code in association with the first member code included with the transaction data 
Foss Jr. does not explicitly disclose adding cooperation data to the transaction data to be transmitted to the server, the cooperation data instructing the server to store the user code as the second member code in association with the first member code included with the transaction data. However, Foss Jr. teaches the customer profile is then updated based on the received current information at step 470 and then the system provides the requested service at step 480. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that updated member codes would be stored with the other customer identifying information to make it more convenient for customers to update their completed store profile. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether a user has an identifier, as taught by Boal, the method of offering the user the opportunity to update missing information [such as an identifier], as taught by Foss Jr. to ensure that all user data is captured to send more targeted content.
	



Claim 16 
Boal discloses the following limitations above, but does not explicitly teach receiving an input for a first member code when only the second member code has been provided. Foss Jr. teaches a method
and apparatus for requesting and obtaining customer information at a point-of-sale terminal: 
after said another inquiry is transmitted, upon determining that the user code is not a second member code (Boal [Figure 7][0171]) Where the reference teaches that when the system determines that the user is not a client of the service, the user is sent a message 712. See also “where a provided customer identifier is determined not to be associated with a known customer identity. In an embodiment, the customer may be given an opportunity to establish a known customer identity…”
generating a screen to be displayed by the POS terminal and trough which an input indicating whether to add a first member code can be made; and if the input indicating adding a first member code is made through the screen, control the code scanner to receive an input of a first member code, [provide member code information] (Foss Jr. [0014][0035][0038][0049]) Where the reference teaches a user receiving a message to correct missing or information needing to be updated.
Foss Jr. does not explicitly disclose if the user code does not correspond to any one of the first member codes 3Application No. 16/002,741Docket No.: TAI/2264US Reply to Office Action of November 13, 2020 but corresponds to one of the second member codes, generate a screen to be displayed on the display and through which an input indicating whether to add a first member code can be made, and if the input indicating adding a first member code is made through the screen, control the code scanner  to receive an input of a first member code, and add the input first member code and the user code to the transaction data to be transmitted to the server . However, Foss Jr.  teaches that first information is obtained from the customer [0069] and if additional information is required [0019] the customer is prompted to provide additional information that is entered into the multi-functional terminal [0065]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the information obtained at a point of sale terminal would include member codes because the reference teaches that the multi-functional terminal can accept a variety of types of information that may be input, see [0049] “the customer either provides or is prompted to provide sufficient information to identify the customer. This sufficient information could include a variety of information such as the customer's name, address, portions of the address, personal identification code [member code], Zip code, customer code [member code] etc.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether a user has an identifier, as taught by Boal, the method of offering the user the opportunity to update missing information [such as an identifier], as taught by Foss Jr. to ensure that all user data is captured to send more targeted content.
Boal nor Foss Jr.  explicitly teach the use of electronic receipt flag. Coppinger teaches:
enable the receipt flag (Coppinger [Figure 2, 225]0068]) Where the reference teaches setting an electronic flag if prior enrollment is detected. See also “If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether the customer identifier is associated with any known customer identity, as taught by Boal and Foss, the method of using an electronic flag, as taught by Coppinger,  to recognize membership enrollment to because it is a more efficient process.

Claim 17 
Boal discloses the following limitations above, but does not explicitly teach adding cooperation data to the transaction data to be transmitted to the server. Foss Jr. teaches updating customer information at a POS terminal:
if the input is made through the screen, adding cooperation data to the transaction data to be communicated from the POS terminal to the server, the cooperation data instructing the server to store the user code as the second member code in association with the first member code included with the transaction data 
Foss Jr. does not explicitly disclose adding cooperation data to the transaction data to be transmitted to the server, the cooperation data instructing the server to store the user code as the second member code in association with the first member code included with the transaction data. However, Foss Jr. teaches the customer profile is then updated based on the received current information at step 470 and then the system provides the requested service at step 480. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that updated member codes would be stored with the other customer identifying information to make it more convenient for customers to update their completed store profile. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining whether a user has an identifier, as taught by Boal, the method of offering the user the opportunity to update missing information [such as an identifier], as taught by Foss Jr. to ensure that all user data is captured to send more targeted content.

Response to Arguments
Applicant's arguments with regard to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Boal is silent regarding a first member code issued by an electronic receipt service provider and a second member code issued by a store..

Examiner respectfully disagrees. Applicant does not have support for this limitation. The specification discloses that this information can be user name, address, and the like of a corresponding member. Examiner has found a reference to teach a customer identifier.

Applicant Argues: Boal fails to teach outputting transaction data via a paper receipt or digitally depending on whether the store member code is associated with the electronic receipt member code.

Examiner respectfully disagrees. See Boal [0022] “A printed receipt is provided when no customer identifier has been received, or when a provided customer identifier is not associated with any known customer identity.

Applicant Argues: Boal fails to teach acquiring from the server the electronic receipt member code if the code input by the customer is a store member code associated with the electronic receipt member code.

Examiner respectfully disagrees. See Boal Figure 6. See at least “Upon receiving a negative response [not a first member code] per block 616, the merchant point-of-sale may optionally request the customer's cell phone or another identifier, at block 618.” Where Figure 6 shows the flow of requesting a first member code 618, when there is a negative response (wrong number) the flow cycles back to requesting another identifier [second member code].

Applicant Argues: Boal is also silent regarding the use of a flag stored in a memory for issuing an electronic receipt.

Examiner agrees and has cited Coppinger for the teaching.



Applicant's arguments filed with respect to rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: The claims do not fall within the "certain methods of organizing human activity."

Examiner respectfully disagrees. Nothing in the claims nor instant specification point to anything indicating a specialized system. What is disclosed is a generic “electronic receipt server that can communicate with a POS terminal 200 and an information terminal 300 via a communication network.” The claimed steps do no more than recite data gathering steps.  Courts have found claims directed to collecting, recognizing, and storing data in a computer memory to be directed to an abstract idea. Content Extraction and Transmission LLC v. Wells Fargo Bank, National Association, 776 F.3d 1343 (Fed. Cir. 2014). See Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea. Additionally, setting a flag is comparable to comparing and organizing information (i.e., the steps of detecting, generating, converting, detecting, setting and transmitting) for transmission, which is similar to concepts that have been identified as abstract by the courts, such as using categories to organize, store and transmit information in Cyberfone or comparing new and stored information and using rules to identify options in SmartGene. As such the rejection under 35 USC 101 has been maintained.


Applicant Argues: The claim as a whole integrates the method into a practical application, similarly to claim 2 of Example 21 shown in "Examples 1-36 (issued between December 16, 2014 through December 15, 2016)."

Examiner respectfully disagrees. As previously stated the claimed steps are directed to gathering data. After careful examination to determine if the abstract idea recites additional elements to integrate the abstract idea into a practical application, Examiner has maintained that they do not. Here, the claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation.  Rather, Examiner determined that nothing in the claims imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort to monopolize the judicial exception.  The claim specifically includes recitations for computers to implement the method but these computer components are all used in a manner that is well-understood, routine, and conventional in the field. Here, the claimed generic computer components which are used to implement the claimed method are well understood, routine, or conventional in the field. The sales transaction support system on page 3 of the specification details general purpose computer components known to perform similar functions in a well-understood manner. Here, the claim has not been shown to be “significantly more” than the abstract idea. As such the rejection has been maintained. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function or user experience, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.
Furthermore, the  Office’s current eligibility guidance is based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), as such the more relevant Examples to consult for guidance include examples 37-46.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681